Exhibit 10.3




To
Deutsche Bank
Aktiengesellschaft












G u a r a n t e e






We have been informed that you, Deutsche Bank Aktiengesellschaft including all
branches, are prepared, subject to certain terms and conditions, to enter into
credit agreements and/or other agreements within the banking relationship
(collectively and each of them, the „Agreement“) with IPG Laser GmbH,
Siemensstr. 7, 57299 Burbach, Germany (the „Customer“) against our first demand3
guarantee. Accordingly, we issue this Guarantee in order to secure all existing,
future and contingent claims arising from the banking relationship and to ensure
that you shall receive payment of all amounts expressed to be payable by the
Customer hereunder up to the amount of EUR 50,000,000.00in the currency and at
the place provided therein at its stated or accelerated maturity (the
„Indebtedness“).




1. Guarantee and Guaranteed Amount


We hereby irrevocably and unconditionally guarantee (garantieren) the payment to
you of the Indebtedness up to the amount of


EUR 50,000,000.00
(in words: EURO fifty million)


including such further amounts as correspond to interest, costs, expenses, fees
and all other amounts as agreed upon to be payable by the Customer. Payment
hereunder will be made in Köln and in effective EUR without any deduction or
withholding whatsoever.


2. Payment upon First Demand


We shall effect payment hereunder immediately upon your first demand (Zahlung
auf erstes Anfordern) and confirmation in writing or by teletransmission that
the amount claimed from us equals the Indebtedness (or part thereof) which the
Customer has not paid when due (fällig).


3. Primary, Independent Obligation


This Guarantee constitutes our primary and independent obligation (selbständiges
Zahlungsversprechen) to make payment to you in accordance with the terms hereof,
under any and all circumstances, regardless of the validity, legality or
enforceability of the Agreement and irrespective of all objections, exceptions
or defences (Einwendungen und Einreden) from the Customer or third parties.


4. Immediate Recourse


You shall not be required to first claim payment from, to proceed against, or
enforce any claims on or security given by, the Customer or any other person
before demanding payment from us hereunder.


5. Exclusion of Specific Objections, Exceptions or Defences


This Guarantee and our obligations hereunder shall not be contingent upon the
legal relationship between you and the Customer and shall be independent of and
enforceable against us notwithstanding, in particular, but not limited to
a) the invalidity, illegality or unenforceability of the Agreement or any part
thereof,
b) any absence or insufficiency of corporate resolutions relating to the
Indebtedness,





--------------------------------------------------------------------------------

Exhibit 10.3




c) any inadequate representation (nicht ordnungsgemäße Vertretung) of the
Customer,
d) any absence of licences or other authorisations or any factual or legal
restrictions or limitations existing or introduced in the country of the
Customer (including, but not limited to, force majeure or any event or action
delaying or preventing any conversion or transfer of any amount to, or its
receipt in, the agreed account),
e) any agreement made between you and the Customer concerning the Indebtedness,
including any extension of the term of payment and any rescheduling or
restructuring of the Indebtedness, whether or not we shall have given our
consent thereto,
f) the taking, existence, variation or release of any other collateral provided
to you for the Indebtedness, and your legal relationship with any provider of
such other collateral,
g) any right of the Customer to rescind the Agreement, and
h) any right that you may have to set-off the Indebtedness against a
counterclaim of the Customer.


6. Taxes


Any amount payable by us hereunder will be paid free and clear of and without
deduction of any withholding taxes. Withholding taxes are taxes, duties or
governmental charges of any kind whatsoever which are imposed or levied in, by
or on behalf of the country in which we are, or the Customer is, situated, and
which are deducted from any payment hereunder and/or under the Agreement. If the
deduction of withholding taxes is required by law, then we shall pay such
additional amounts as may be necessary in order that the net amounts received by
you after such deduction shall equal the amount that would have been receivable
had no such deduction been required.


7. Currency Indemnity


Payments made by us to you pursuant to a judgement or order of a court or
tribunal in a currency other than that of the Guarantee (the „Guarantee
Currency“) shall constitute a discharge of our obligation hereunder only to the
extent of the amount of the Guarantee Currency that you, immediately after
receipt of such payment in such other currency, would be able to purchase with
the amount so received on a recognised foreign exchange market. If the amount so
received should be less than the amount due in the Guarantee Currency under this
Guarantee, then as a separate and independent obligation (selbständiges
Zahlungsversprechen), which gives rise to a separate cause of action, we are
obliged to pay the difference.


8. Limitation of Subrogation


Until the Indebtedness has been satisfied and all amounts payable to you under
the Agreement have been fully and irrevocably received or recovered, we
undertake not to assert any claim we may have against the Customer by reason of
the performance of our obligations under this Guarantee, whether on contractual
grounds or on any other legal basis. Any amount received or recovered by us from
the Customer shall be held in trust for you and shall immediately be forwarded
to you. If we make any payment to you hereunder, we shall only be subrogated in
your rights against the Customer once the Indebtedness has been satisfied and
all amounts payable to you under the Agreement have been fully and irrevocably
received or recovered by you.


9. Dissolution/Change of Legal Form


The obligations under this Guarantee shall remain in force notwithstanding any
dissolution or change in the structure or legal form (Rechtsform) of the
Customer.


10. Miscellaneous


We hereby represent and warrant to you that this Guarantee is binding, valid and
enforceable against us in accordance with its terms. We waive any express
acceptance of this Guarantee by you. We confirm that we have taken, and will
continue to take, all necessary steps to ensure that any amount claimed by you
from us hereunder can be transferred to you immediately, free of any deduction,
cost or charges whatsoever. We waive any right to require any information from
you in respect of the Customer, the Agreement and the Indebtedness.

















--------------------------------------------------------------------------------

Exhibit 10.3




11. Term




This Guarantee is effective as of its date of issuance and shall expire once all
amounts expressed to be payable by the Customer to you due to the Indebtedness
or under the Agreement have been fully and irrevocably received by you.
However, should you thereafter become liable to return any amount received in
payment of the Indebtedness as a result of any bankruptcy, insolvency,
composition or similar proceeding affecting the Customer, this Guarantee shall
be automatically reinstated and become legally effective again notwithstanding
such expiration.


12. Partial Invalidity


Should any provision of this Guarantee be unenforceable or invalid, the other
provisions hereof shall remain in force.


13. Applicable Law, Jurisdiction


This Guarantee and all rights and obligations arising hereunder shall in all
respects be governed by, and construed in accordance with, German law. We hereby
submit to the jurisdiction of the competent courts of Frankfurt am Main,
Germany, and, at your option, of the competent courts of our domicil.
We hereby irrevocably appoint IPG Laser GmbH, Siemensstr. 7, 57299 Burbach,
Germany as our agent for service of process or other legal
summons in connection with any action or proceedings in Germany arising under
this Guarantee.
We irrevocably waive any objection which we may now or hereafter have that such
proceedings have been brought in an inconvenient forum.


This Guarantee is made in English. For the avoidance of doubt, the English
language version of this Guarantee shall prevail over any translation of this
Garantie. However, where a German translation of a word or phrase appears in the
text of this Guarantee the German translation of such word or phrase shall
prevail.








IPG Photonics Corporation


 
 
 
 
 
Oxford, MA, July 31, 2017


 
/s/ Timothy P.V. Mammen


Place and date
 
legally binding signature Name(s) and title(s) of the authorized signatory(ies)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










